Case 5:20-cv-05112-TLB Document3 _ Filed 06/26/20 Page 1 of 12 PagelD #: 25

 

ELECTRONICALLY FILED
Washington County Circuit Court
Kyle Sylvester, Circurt Clerk

2020-May-26 10:56:46
72CV-20-1237
C04D02 : 10 Pages

 

 

 

IN THE CIRCUIT COURT OF WASHINGTON COUNTY, ARKANSAS
CIVIL DIVISION

KYLE GARRETT PLAINTIFF
vs. CASE NO.: 72CV-20-_ >
HELENA AGRI-ENTERPRISES, LLC;
STEVEN RAY DEVOSS;
JOHN DOES 1-5 DEFENDANTS
COMPLAINT

COMES NOW, Kyle Garrett, by and through his attorneys, Denton &

Zachary, PLLC, and for his Complaint, state and allege as follows:
I. INTRODUCTION

i This is a negligence action arising out of a motor vehicle collision
wherein Kyle Garrett (hereafter “Garrett”), was struck by a commercial motor
vehicle driven by Steve Ray Devoss (hereafter “Devoss”) while driving on
Interstate 49 in Washington County, Arkansas. Separate Defendant Helena
Agri-Enterprises, LLC had control over the commercial motor vehicle driven by
Separate Defendant Devoss at all times during the collision in question. Plaintiff
brings this negligence lawsuit under Arkansas law, seeking to be made whole
and recover compensatory, actual, consequential, special, and all other damages
permitted by law.

II. PARTIES

2; Plaintiff Garrett is a resident of Van Buren, Arkansas.

ti eater ipa ire SEP ea

=a Ae
Case 5:20-cv-05112-TLB Document3 _ Filed 06/26/20 Page 2 of 12 PagelD #: 26

3. Separate Defendant Helena Agri-Enterprises, LLC (hereafter
“Helena”) is a foreign limited liability company authorized to do business in
Arkansas. Helena is an over-the-road, interstate motor carrier with its principal
base of operations located in Collierville, TN. Separate Defendant Helena ae be
served through its registered agent CT Corporation System at 124 West
Capitol Avenue, Suite 1900, Little Rock, Arkansas 7201. At all times herein,
Defendant Helena had control over the commercial motor vehicle driven by
Devoss.

4. Separate Defendant Devoss is a resident of Great Falls, Montana
and employee of Separate Defendant Helena. Defendant Devoss’ address is 820
53 Street South, Great Falls, Montana 59405. At all relevant times herein,
Defendant Devoss was under the control of or acting as an
agent/servant/employee within the State of Arkansas, in course and scope of
his employment with Helena and in furtherance of the financial interests of
Helena.

5. Separate Defendant John Does I-V, to the best of the Plaintiff's
information and belief, are individuals and/or companies who will be discovered
during the discovery process. The John Doe parties are unknown to Plaintiff and
their attorneys at this time. See Affidavit of Counsel, filed with this complaint
pursuant to Ark. Code. Ann. § 16-56-125, attached hereto as Exhibit A.

Ill. JURISDICTION AND VENUE
6. This Court has jurisdiction pursuant to Ark. Const. art. 7 § 11,

which says that circuit courts shall have jurisdiction in all civil cases; and

 
Case 5:20-cv-05112-TLB Document3 Filed 06/26/20 Page 3 of 12 PagelD #: 27

pursuant to Ark. Code Ann. § 16-13-201, which says that circuit courts shall
have original jurisdiction of all actions and proceedings for the redress of civil
grievances except where exclusive jurisdiction is given to other courts.

f. Further, jurisdiction is proper in circuit court in the State of
Arkansas because the claims in this lawsuit involve primarily Arkansas state law
claims.

8. Venue is proper in Washington County, Arkansas, in that it is the
county in which a substantial part of the event or omissions giving rise to the
cause of action occurred.

IV. STATEMENT OF FACTS

9. On November 19, 2019, Plaintiff Garrett was reasonably and
prudently traveling southbound on Interstate 49.

10. Onor about the same time, Separate Defendant Devoss was driving
Separate Defendant Helena’s commercial motor vehicle southbound on
Interstate 49.

11. Plaintiff made a lawful lane change into the far-left lane on Interstate
49.

12. While Plaintiff was fully in the far-left Jane, Defendant Devoss lost
control of his commercial motor vehicle and drifted into the far left lane being
occupied by Plaintiff.

13. Due to Defendant Devoss’ negligence in keeping control of the
commercial vehicle and proper spacing, Defendant Helena’s commercial motor

vehicle impacted Plaintiffs vehicle causing him injury

 

 
Case 5:20-cv-05112-TLB Document3 Filed 06/26/20 Page 4 of 12 PagelD #: 28

14. At all times, Plaintiff was driving safely and prudently while
maintaining his vehicle in his lane of travel.

15. Asadirect and proximate cause and result of Defendants’ negligent
conduct, Plaintiff suffered physical and personal injuries for which he ene
compensation in excess of the amount required for federal diversity jurisdiction.

V. CAUSES OF ACTION

 

A. Count I - Direct and Vicarious Liability of Defendants Helena

16. The preceding paragraphs are hereby adopted and incorporated by
reference.

17. At the time of the accident, Defendant Devoss was an employee of
Separate Defendant Helena and was operating under the policies and :
supervision of Defendant Helena. ;

18. Defendant Helena hired Defendant Devoss and all times of his
employment retained control and authority over him, including the power to
allow him to drive vehicles owned by Defendant Helena and make deliveries for
Defendant Helena.

19. At the time of the accident, Separate Defendant Devoss was being
paid by Defendant Helena for furthering the business interests of Defendant
Helena.

20. Defendant Devoss and his employer Defendant Helena had a direct
and affirmative non-delegable duty, as a commercially licensed trucking
operation, to safely and jointly operate their semi-tractor trailer on interstate

highways in a reasonably prudent manner and with the highest degree of care.

 
Case 5:20-cv-05112-TLB Document3 _ Filed 06/26/20 Page 5 of 12 PagelD #: 29

21. At all relevant times, Defendant Devoss was acting as an
agent/employee/servant within the scope and course of his employment with
Defendant Helena, subject to its direction and control while furthering Defednant
Helena’s business interests and financial enterprise on interstate Highways in
the State of Arkansas.

22. Defendant Helena is affirmatively negligent and directly and
vicariously liable, under the doctrine of respondent superior and imputed
conduct, for the conduct of its agent and employee, Defendant Devoss, within
the course and scope of his employment.

23. Defendant Devoss is an agent and employee of Defendant Helena
who was tasked by Defendant Helena to drive a tractor-trailer through the state
of Arkansas on Interstate 49.

24. The acts and omissions of Defendant Devoss are directly imputed to
his employer and principle, Defendant Helena. Defendant Devoss’s negligent and
careless acts and omissions occurred while he was within the scope and course
of his employment and in furtherance of the business interests of Defendant
Helena on the public roads and interstate highways in the State of Arkansas.

25. Defendant Helena failed to train, supervise, monitor and control its
employees, including Defendant Devoss, regarding the rules, regulations,
procedures and policies applicable to commercial drivers operating tractor-trailer
trucks on the roads of the United States.

26. Defendant Helena failed to have policies and/or procedures in place

to prevent its drivers, including Defendant Devoss, from operating Defendant

 
Case 5:20-cv-05112-TLB Document3 _ Filed 06/26/20 Page 6 of 12 PagelD #: 30

Helena’s semi tractor-trailer and motor vehicle equipment in a negligent and/or
reckless manner.

27. Defendant Helena through its actions and inactions, adopted a
policy in which it allowed and encouraged, rather than discouraged, Deferidanit
Devoss to drive in the negligent and reckless manner in which Defendant Devoss
was driving at the time that he collided with Plaintiff.

28. Defendant Helena was itself willful and wanton in its conduct, as it
had notice or could have foreseen that Defendant Devoss would act willfully,
wantonly, or with conscience indifference.

29. As a direct and proximate result of the acts and omissions of
Defendant Helena, as described above, Plaintiff suffered severe and permanently
disabling injuries, for which he seeks compensation in excess of the amount
required for federal diversity jurisdiction.

B. Direct Negligence of Defendant Devoss

30. The preceding paragraphs are hereby incorporated by reference.

31. Defendant Devoss, was directly and affirmatively careless and
negligent in the State of Arkansas, including, but not limited to, the following
particulars:

a. Driving in such a careless manner as to evidence a failure to
keep a proper lookout for other traffic, in violation of Ark. Code

Ann. § 27-51-104(a);

 

eee Saye cee

 
Case 5:20-cv-05112-TLB Document3 Filed 06/26/20 Page 7 of 12 PagelD #: 31

b. Driving in such a careless manner as to evidence a failure to
maintain proper control of the vehicle, in violation of Ark.
Code Ann. § 27-51-104(a),(b)(6), 8 (b)(8);

é. Failing to maintain a proper lookout for other traffic, in
violation of the common law of Arkansas;

d. Failing to maintain control of the vehicle, in violation of the
common law of Arkansas;

es Failing to yield the right-of-way to other vehicles, in violation
of the common law of Arkansas;

ii Failing to obey the “rules of the road” in violation of the
common law of Arkansas;

g. Failing to comply with Federal and State law, accepted traffic
safety engineering principles, and local laws governing safety
and health including, but not limited to Federal Highway
Administration regulations and Arkansas State Highway and
Transportation Department Standards;

h. Failing to exercise the degree of care that an ordinary prudent
person would exercise under the facts and circumstances as
they existed at the time of the accident;

i: Failing to operate a motor vehicle upon Arkansas roadways in
such a way as to avoid injuring someone, in violation of the

common law of Arkansas; and

 
Case 5:20-cv-05112-TLB Document3 _ Filed 06/26/20 Page 8 of 12 PagelD #: 32

Th Failing to operate a reasonably safe semi-tractor trailer with
adequate equipment, lighting and braking, in a reasonably
prudent and safe manner, and in accordance with the
minimum requirements found in the Federal Motor Cantiar
Safety Regulations, 49 C.F.R. §§ 390, 391, 392, 393, et seq.

32. It was foreseeable that the failure of Defendant Devoss to operate
the semi-tractor trailer in question in a reasonably prudent and safe manner on
an interstate highway in the State of Arkansas, would present and cause an
appreciable risk of serious harm or danger to other public users and travelers
on the interstate highway system, including Plaintiff.

33. The above-referenced Arkansas statutes and the Federal Motor
Carrier Safety Regulations were enacted and intended to protect motorists,
passengers, and pedestrians from the dangerous operation of vehicles, including
semi-tractor trailers operating upon public roadways and interstate highways.
At the time of the statutory violations alleged above, Plaintiff was a motorist on
an interstate highway, and thus belonged to the class of persons that these
Arkansas statues and the Federal Motor Carrier Safety Regulations were enacted
and intended to protect.

34. As a direct and proximate result of the acts and omissions of
Defendant Devoss, as described above, Plaintiff suffered severe and permanently
disabling injuries, for which he seeks compensation in excess of the amount

required for federal diversity jurisdiction.

 
Case 5:20-cv-05112-TLB Document3 _ Filed 06/26/20 Page 9 of 12 PagelD #: 33

VI. PROXIMATE CAUSATION

35. Plaintiff repeats and re-alleges each and every allegation set forth
above as if fully and completely set forth at length herein.

36. As a direct and proximate result of the negligent acts aed /or
omissions as alleged herein, Plaintiff suffered injuries and damages as set forth
herein, for which he is entitled to compensation.

VII. DAMAGES

37. Plaintiff is entitled to the following measure of damages:

a. The nature, extent, duration and permanency of his injuries;

b. The full extent of the injuries he sustained;

c. The expense of medical care, treatment and services received,
including transportation, board and lodging expense and
expenses that will be required in the future;

d. Pain, suffering, embarrassment, humiliation and mental
anguish experienced in the past, present and reasonable
expected to be experienced in the future;

e. Loss of enjoyment of life or hedonic damages;

f. The visible results of any scarring and disfigurement;

g. The value of any earnings, profits, or salary lost in the past,
present and that will be lost in the future;

h. Personal property loss and consequential damages.

38. The injuries and damages described herein have been suffered in

the part and will continue into the future.

 
Case 5:20-cv-05112-TLB Document3 Filed 06/26/20 Page 10 of 12 PagelD #: 34

X. DEMAND AND PRAYER FOR RELIEF

39. Plaintiff requests a jury trial on all issues herein.

40. Plaintiff reserves his right to amend the Complaint to conform to
proof.

41. Plaintiff reserves the right to file additional and supplemental
pleadings after further investigation and discovery and additional facts are
ascertained.

WHEREFORE, Plaintiff Kyle Garrett hereby prays for a judgment and
verdict against Defendants Steve Ray Devoss and Helena Agri-Enterprises, LLC,
both jointly and severely, awarding actual, special, compensatory and
consequential damages against Defendants to the extent permitted by law; for
an award of costs and attorney’s fees, including and costs and expenses
expended in recovering on any judgment; and for all other relief at law or equity
to which he is entitled.

Respectfully submitted,

DENTON & ZACHARY, PLLC

Andrew Norwood, ABN 2017107

Justin Zachary, ABN 2010162

700 S. German Lane, Suite 101

Conway, Arkansas 72034

Tel: (501) 358-4999

Fax: (501) 358-4737

Email: andrew@dentonandzachary.com
justin@dentonandzachary.com

 

10

 

 
Case 5:20-cv-05112-TLB Document3 _ Filed 06/26/20 Page 11 of 12 PagelD #: 35

 

ELECTRONICALLY FILED
Washington County Circuit Court
Kyle Sylvester, Circuit Clerk

2020-May-26 10:56:46
72CV-20-1237
C04D02 : 2 Pages

 

 

 

IN THE CIRCUIT COURT OF WASHINGTON COUNTY, ARKANSAS

 

CIVIL DIVISION
KYLE GARRETT PLAINTIFF
vs. CASE NO.: 72CV-20-
HELENA AGRI-ENTERPRISES, LLC; :
STEVEN RAY DEVOSS;
JOHN DOES 1-5 DEFENDANTS

AFFIDAVIT OF COUNSEL

I, Andrew Payne Norwood, Plaintiffs attorney, pursuant to Ark. Code Ann.

TPS

 

§ 16-56-125(c), submit this affidavit in support of the Complaint, filed
contemporaneously herewith. I solemnly swear the following facts and information

are true and correct to the best of my information and belief:

1 I am one of the attorneys for the Plaintiff in this matter.

2) Neither I nor my client know the identities of the John Doe designations
set forth in the pleading.

3. Upon determining the identity of the unknown parties responsible for
the injuries and damages sustained by Plaintiff and the decedent, I will trmely amend
the Complaint and specifically designate the names of the unknown parties.

4. This Affidavit is filed in accordance with Ark. Code Ann. § 16-56-125.

FURTHER AFFIANT SAYETH NOT.

Andrew Payne Norwood, ABN 2017107

 

Page 1 of 2

 
Case 5:20-cv-05112-TLB Document 3 _ Filed 06/26/20 Page 12 of 12 PagelD #: 36

Denton & Zachary, PLLC
600 S. German Lane, Suite 101
Conway, Arkansas 72034

Phone: 501-358-4999
Fax: 501-358-4737
Email: andrew@dentonandzachary.com

STATE OF ARKANSAS )
) ss.

COUNTY OF LONOKE )

SUBSCRIBED AND SWORN TO before me. a Notary Public, this 21th day of
May 2020.

 

 

: Notary Public

 

(- (0-2023
SEAL My Commission Expires

 

 

Page 2 of 2

 

 

 
